 Case: 4:19-cv-02836-RLW Doc. #: 23 Filed: 05/20/20 Page: 1 of 2 PageID #: 217




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

CARLA BEEN,                                          )
                                                     )
               Plaintiff,                            )
v.                                                   )      Cause No. 19-cv-02836-RLW
                                                     )
SUNSHINE CLEANERS PLUS, INC.,                        )
                                                     )
               Defendant.                            )

                                  DEFENDANT’S CONSENT
                            TO PLAINTIFF’S MOTION FOR REMAND

        COME NOW Defendant Sunshine Cleaners Plus, Inc., by and through its undersigned

counsel, and for its Consent to Plaintiff’s Motion for Remand [Doc. 6], states as follows:

        1.     In light of the remand of a substantially similar case as referenced in Plaintiff’s

Notice of Supplemental Authority [Doc. 22], Defendant hereby consents to remand of this case to

state court.

        2.     Counsel for Defendant has spoken with counsel for Plaintiff and in light of

Defendant’s consent to remand the case Plaintiff has agreed to withdraw her claim for attorney’s

fees incurred in connection with the removal and remand of this case.

        WHEREFORE, Defendant respectfully requests the Court to grant Plaintiff’s Motion for

Remand, to deny Plaintiff’s request for attorneys’ fees that she incurred in connection with the

Motion for Remand, and for such other and further relief as the Court deems just and appropriate.




                                                1
 Case: 4:19-cv-02836-RLW Doc. #: 23 Filed: 05/20/20 Page: 2 of 2 PageID #: 218




                                      McCARTHY, LEONARD, KAEMMERER, L.C.


                                      BY:    /s/ Bryan M. Kaemmerer
                                             Michael E. Kaemmerer, #25652 (MO)
                                             mkaemmerer@mlklaw.com
                                             Bryan M. Kaemmerer, #52998 (MO)
                                             bkaemmerer@mlklaw.com
                                             825 Maryville Centre Dr., Ste. 300
                                             Town & Country, MO 63017
                                             Phone: (314) 392-5200
                                             Fax: (314) 392-5221

                                             Attorneys for Defendant


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 20th day of May 2020, the foregoing was filed
electronically with the Clerk of Court, therefore to be served electronically by operation of the
Court’s electronic filing system upon all parties entitled to notice.


                                                                    /s/ Bryan M. Kaemmerer




                                                2
